Per Curiam:
We think the evidence was sufficient to give the court jurisdiction to determine whether or not the defendant was a foreign corporation; and as that was the only objection taken to the sufficiency of the papers upon which the attachment was granted the order appealed from should be reversed, with ten dollars costs and disbursements, and the attachment reinstated. Present •—Ingraham; P. J., McLaughlin, Clarke, Scott and Dowling, JJ.; McLaughlin and Scott, JJ., dissented. Order reversed, with ten dollars costs and disbursement®, motion denied, with ten dollárs costs, and attachment reinstated.